Citation Nr: 0949055	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
dysthymic disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from February 1965 to 
January 1967. 

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the Veteran last underwent a 
VA mental disorders examination in February 2006.  During the 
examination, the VA examiner recommended that the Veteran 
undergo a VA PTSD evaluation to further determine the 
severity of the Veteran's service-connected psychiatric 
disorder.  The Board notes that at that time, the Veteran's 
service-connected psychiatric disability was for dysthymic 
disorder; however, in the June 2006 rating decision on 
appeal, the RO expanded the disability to include PTSD.  In 
addition, the record reflects that the Veteran has received 
ongoing VA treatment for his psychiatric disorder with 
notations of impaired impulse control and angry outbursts at 
work, suggesting an increase in severity of the Veteran's 
service-connected psychiatric disability since the last VA 
examination.  

Therefore, to ensure that the record reflects the current 
severity of the Veteran's service-connected dysthymic 
disorder with PTSD, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate 
the service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the Veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous").

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA records.  The claims file 
currently includes outpatient treatment records from the 
Providence VA medical center (VAMC), dated through June 2006.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Hence, the RO must obtain all 
outstanding, pertinent medical records from the Providence 
VAMC, dated from July 2006 to the present.

The Board also notes that in the December 2009 appellant's 
brief, the Veteran's representative states that as a result 
of the Veteran's PTSD, he is unable to find or sustain 
gainful employment.  At that time of the June 2006 rating 
decision, the Veteran was employed by the Rhode Island 
Department of Labor and Training.  Therefore, on remand, the 
RO should clarify whether the Veteran is currently employed 
and obtain any pertinent employment records.

Accordingly, these matters are REMANDED for the following 
actions:
 
1.  The RO/AMC should obtain from the 
Providence VAMC all pertinent medical 
records from July 2006 to the present.  
The RO/AMC must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.   

2.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to any of 
the claims on appeal that is not 
currently of record.  The RO should 
specifically request that he provide 
information regarding his current 
employment status and obtain pertinent 
employment records. 

3.  Thereafter, the RO/AMC should arrange 
for the Veteran to undergo a VA 
examination, by a psychiatrist, at a VA 
medical facility. The entire claims file 
must be provided to the psychiatrist 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions. All 
necessary tests and studies (to include 
psychological testing, if appropriate) 
should be accomplished and all clinical 
findings reported in detail. 

The psychiatrist should render findings 
with respect to the existence and extent 
(or frequency, as appropriate) of: memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions and/or 
hallucinations. The examiner also should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) scale score 
representing the level of impairment due 
to the Veteran's service-connected 
psychiatric disability.

The psychiatrist should also comment upon 
the impact of the Veteran's service-
connected dysthymic disorder with PTSD on 
his employability. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed.

4.  Thereafter, the RO/AMC should 
readjudicate the claims for a rating in 
excess of 50 percent for dysthymic 
disorder with PTSD and for a TDIU in 
light of all pertinent evidence and legal 
authority.  The RO must discuss whether 
"staged" ratings are warranted pursuant 
to Hart, cited to above. 

5.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to each issue currently on appeal. An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


